     Case 2:20-cv-00194-WBS-EFB Document 6 Filed 04/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ANTHONY LOVELL, II,                          No. 2:20-cv-194 EFB P
12                        Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    N. McDOWELL,
15                        Respondent.
16

17           Petitioner is a state prisoner who, proceeding pro se, seeks a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. He has filed an application to proceed in forma pauperis (ECF No.

19   3) which makes the required showing and will be granted. However, his petition (ECF No. 1), for

20   the reasons stated below, does not state a viable claim.

21           I.     Legal Standards

22           The court must dismiss a habeas petition or portion thereof if the prisoner raises claims

23   that are legally “frivolous or malicious” or fail to state a basis on which habeas relief may be

24   granted. 28 U.S.C. § 1915A(b)(1),(2). The court must dismiss a habeas petition “[i]f it plainly

25   appears from the petition and any attached exhibits that the petitioner is not entitled to relief[.]”

26   Rule 4, Rules Governing Section 2254 Cases.

27   /////

28   /////
                                                         1
     Case 2:20-cv-00194-WBS-EFB Document 6 Filed 04/23/20 Page 2 of 2

 1          II.     Analysis
 2          Petitioner raises only a single claim in his petition: that a felony for which he was
 3   convicted in California state court should, under section 17(b) of the California Penal Code, have
 4   been classified as a misdemeanor. ECF No. 1 at 1, 5. This claim necessarily fails. It sounds only
 5   in state law. “Absent a showing of fundamental unfairness, a state court’s misapplication of its
 6   own sentencing law does not justify federal habeas relief.” Christian v. Rhode, 41 F.3d 461, 469
 7   (9th Cir. 1994). Petitioner has not articulated any facts indicating that his sentence was
 8   fundamentally unfair. Thus, this petition must be dismissed.
 9          III.    Conclusion
10          Accordingly, it is ORDERED that:
11          1. Petitioner’s application to proceed in forma pauperis (ECF No. 3) is GRANTED; and
12          2. The Clerk of Court shall randomly assign a United States District Judge to this case.
13          Further, it is RECOMMENDED that the petition (ECF No. 1) be DISMISSED for failure
14   to state a cognizable claim.
15          These findings and recommendations are submitted to the United States District Judge
16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
17   after being served with these findings and recommendations, any party may file written
18   objections with the court and serve a copy on all parties. Such a document should be captioned
19   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
20   within the specified time may waive the right to appeal the District Court’s order. Turner v.
21   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In
22   his objections petitioner may address whether a certificate of appealability should issue in the
23   event he files an appeal of the judgment in this case. See Rule 11, Rules Governing § 2254 Cases
24   (the district court must issue or deny a certificate of appealability when it enters a final order
25   adverse to the applicant).
26   DATED: April 23, 2020.
27

28
                                                         2
